DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 11,285,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “light conditions are low enough such that a pupil of the eye does not constrict substantially from its maximum pupillary diameter, via the first high resolution photosensor and the second high resolution photosensor, respectively” renders claims 1-14 as broadened and obvious variants of claims 1-17 of U.S. Patent 11,285,043.  

b) Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,687,979. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the processor causes the at least one high resolution photosensor to acquire the at least one first real-time high resolution video signal and the at least one second real-time high resolution video signal after light conditions are low enough such that a pupil of the eye does not constrict substantially from its maximum pupillary diameter” renders claims 1-14 as broadened and obvious variants of claims 1-17 of U.S. Patent 10,687,979.  

c)  Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,398,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “combining, via the processor, the at least one wavelength of visible light with the visible light of the least one second real-time high resolution video signal to form at least one third real-time high resolution video signal” and “displaying, via the processor, the at least one view corresponding to the at least one third real-time high resolution video signal including the at least one wavelength of visible light, wherein the display of the at least one third real-time high resolution video signal is brighter than a display of the at least one second real-time high resolution video signal” renders claims 1-14 as broadened and obvious variants of claims 1-20 of U.S. Patent 10,398,598.  

d) Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 9,168,173. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “acquire a plurality of optical views corresponding to at least one left view and at least one right view of a stereoscopic image of said target object in at least one wavelength outside of the wavelengths of visible light between about 700 nanometers and about 1400 nanometers” and “the target object includes an eye comprising a pupil at a natural maximum pupillary diameter” renders claims 1-14 as broadened and obvious variants of claims 1-18 of U.S. Patent 9,168,173.  
Relevant Prior Art Directed to State of Art
Miller (US 2015/0117118 A1) is relevant prior art not applied in the rejection(s) above.
Miller discloses a method of providing visual documentation and information for a  surgical procedure. The method includes, providing at least one video camera for generating a video signal in a digital format, capturing an image of an eye and displaying the image on a monitor. A first template is created having a graphical content pertinent to the eye. The first template is displayed such that the first template is overlaid contemporaneously with the image of the eye on a display monitor.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665